

113 S1895 IS: Centennial Monetary Commission Act of 2013
U.S. Senate
2014-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1895IN THE SENATE OF THE UNITED STATESJanuary 6, 2014Mr. Cornyn introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo establish a commission to examine the United States monetary policy, evaluate alternative monetary regimes, and recommend a course for monetary policy going forward.1.Short titleThis Act may be cited as the
			 Centennial Monetary Commission Act of
			 2013.2.FindingsCongress finds the following:(1)The Constitution
			 endows Congress with the power to coin money, regulate the value
			 thereof.(2)Following the
			 financial crisis known as the Panic of 1907, Congress established the National
			 Monetary Commission to provide recommendations for the reform of the financial
			 and monetary systems of the United States.(3)Incorporating several of the
			 recommendations of the National Monetary Commission, Congress created the
			 Federal Reserve System in 1913. As currently organized, the Federal Reserve
			 System consists of the Board of Governors in Washington, District of Columbia,
			 and the Federal Reserve Banks organized into 12 districts around the United
			 States. The stockholders of the 12 Federal Reserve Banks include national and
			 certain state-chartered commercial banks, which operate on a fractional reserve
			 basis.(4)Originally,
			 Congress gave the Federal Reserve a monetary mandate to provide an elastic
			 currency, within the context of a gold standard, in response to seasonal
			 fluctuations in the demand for currency.(5)Congress also gave
			 the Federal Reserve a financial stability mandate to serve as the lender of
			 last resort to solvent but illiquid banks during a financial crisis.(6)In 1977, Congress
			 changed the monetary mandate of the Federal Reserve to a dual mandate for
			 maximum employment and stable prices.(7)Empirical studies
			 and historical evidence, both within the United States and in other countries,
			 demonstrate that price stability is desirable because both inflation and
			 deflation damage the economy.(8)The economic
			 challenge of recent years—most notably the bursting of the housing bubble, the
			 financial crisis of 2008, and the ensuing anemic recovery—have occurred at
			 great cost in terms of lost jobs and output.(9)Policymakers are
			 reexamining the structure and functioning of financial institutions and markets
			 to determine what, if any, changes need to be made to place the financial
			 system on a stronger, more sustainable path going forward.(10)The Federal
			 Reserve has taken extraordinary actions in response to the recent economic
			 challenges.(11)The Federal Open
			 Market Committee has engaged in multiple rounds of quantitative easing,
			 providing unprecedented liquidity to financial markets, while committing to
			 holding short-term interest rates low for a seemingly indefinite period, and
			 pursuing a policy of credit allocation by purchasing Federal agency debt and
			 mortgage-backed securities.(12)In the wake of
			 the recent extraordinary actions of the Federal Reserve, Congress—consistent
			 with its constitutional responsibilities and as it has done periodically
			 throughout the history of the United States—has once again renewed its
			 examination of monetary policy.(13)Central in such
			 examination has been a renewed look at what is the most proper mandate for the
			 Federal Reserve to conduct monetary policy in the 21st century.3.EstablishmentThere is established a commission to be
			 known as the Centennial Monetary Commission (in this Act
			 referred to as the Commission).4.Duties(a)Study of
			 monetary policyThe
			 Commission shall—(1)examine how United States monetary policy
			 since the creation of the Board of Governors of the Federal Reserve System in
			 1913 has affected the performance of the United States economy in terms of
			 output, employment, prices, and financial stability over time;(2)evaluate various operational regimes under
			 which the Board of Governors of the Federal Reserve System and the Federal Open
			 Market Committee may conduct monetary policy in terms achieving the maximum
			 sustainable level of output and employment and price stability over the long
			 term, including—(A)discretion in
			 determining monetary policy without an operational regime;(B)price level
			 targeting;(C)inflation rate
			 targeting;(D)nominal gross
			 domestic product targeting (both level and growth rate);(E)the use of
			 monetary policy rules; and(F)the gold standard;
			 and(3)recommend a course
			 for United States monetary policy going forward, including—(A)the legislative
			 mandate;(B)the operational
			 regime;(C)the securities used in open market
			 operations; and(D)transparency
			 issues.(b)Report on
			 monetary policyNot later
			 than June 30, 2014, the Commission shall submit to Congress and make publicly
			 available a report containing a statement of the findings and conclusions of
			 the Commission in carrying out the study under subsection (a), together with
			 the recommendations the Commission considers appropriate.5.Membership(a)Number and
			 appointment(1)Voting members
			 by positionThe Commission shall contain 6 voting members as
			 follows:(A)The Chair of the
			 Joint Economic Committee, who shall serve as Chair of the Commission.(B)The ranking
			 minority member of the Joint Economic Committee, who shall serve as Vice Chair
			 of the Commission.(C)The Chair of the Committee on Financial
			 Services of the House of Representatives or another majority member of such
			 Committee designated by the Chair.(D)The ranking minority member of the
			 Committee on Financial Services of the House of Representatives or another
			 minority member of such Committee designated by the ranking minority
			 member.(E)The Chair of the Committee on Banking,
			 Housing, and Urban Affairs of the Senate or another majority member of such
			 Committee designated by the Chair.(F)The ranking minority member of the
			 Committee on Banking, Housing, and Urban Affairs of the Senate or another
			 minority member of such Committee designated by the ranking minority
			 member.(2)Appointed voting
			 membersThe Commission shall contain 6 voting members, who may
			 not be Members of Congress, as follows:(A)Two members
			 appointed by the Speaker of the House of Representatives.(B)One member appointed by the minority leader
			 of the House of Representatives.(C)Two members appointed by the majority
			 leader of the Senate.(D)One member appointed by the minority leader
			 of the Senate.(3)Non-voting
			 membersThe Commission shall contain 2 non-voting members as
			 follows:(A)One member
			 appointed by the Secretary of the Treasury.(B)One member who is the president of a
			 district Federal reserve bank appointed by the Chair of the Board of Governors
			 of the Federal Reserve System.(b)Period of
			 AppointmentEach member shall
			 be appointed for the life of the Commission.(c)Timing of
			 appointmentAll members of the Commission shall be appointed not
			 before January 5, 2013, and not later than 30 days after the date of the
			 enactment of this Act.(d)VacanciesA
			 vacancy in the Commission shall not affect its powers, and shall be filled in
			 the manner in which the original appointment was made.(e)Meetings(1)Initial
			 meetingThe Commission shall hold its initial meeting and begin
			 the operations of the Commission as soon as is practicable.(2)Further
			 MeetingsThe Commission shall meet upon the call of the Chair or
			 a majority of its members.(f)QuorumSeven voting members of the Commission
			 shall constitute a quorum but a lesser number may hold hearings.(g)Member of
			 Congress DefinedIn this
			 section, the term Member of Congress means a Senator or a
			 Representative in, or Delegate or Resident Commissioner to, the
			 Congress.6.Powers(a)Hearings and
			 sessionsThe Commission or, on the authority of the Commission,
			 any subcommittee or member thereof, may, for the purpose of carrying out this
			 Act, hold hearings, sit and act at times and places, take testimony, receive
			 evidence, or administer oaths as the Commission or such subcommittee or member
			 thereof considers appropriate.(b)Contract
			 authorityTo the extent or in
			 the amounts provided in advance in appropriation Acts, the Commission may
			 contract with and compensate government and private agencies or persons to
			 enable the Commission to discharge its duties under this Act, without regard to
			 section 3709 of the Revised Statutes (41 U.S.C. 5).(c)Obtaining
			 official data(1)In
			 generalThe Commission is
			 authorized to secure directly from any executive department, bureau, agency,
			 board, commission, office, independent establishment, or instrumentality of the
			 Government, any information, including suggestions, estimates, or statistics,
			 for the purposes of this Act.(2)Requesting
			 official dataThe head of
			 such department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the government shall, to the extent
			 authorized by law, furnish such information upon request made by—(A)the Chair;(B)the Chair of any
			 subcommittee created by a majority of the Commission; or(C)any member of the
			 Commission designated by a majority of the commission to request such
			 information.(d)Assistance From
			 Federal Agencies(1)General services
			 administrationThe Administrator of General Services shall
			 provide to the Commission on a reimbursable basis administrative support and
			 other services for the performance of the functions of the Commission.(2)Other
			 departments and agenciesIn
			 addition to the assistance prescribed in paragraph (1), at the request of the
			 Commission, departments and agencies of the United States shall provide such
			 services, funds, facilities, staff, and other support services as may be
			 authorized by law.(e)Postal
			 serviceThe Commission may
			 use the United States mails in the same manner and under the same conditions as
			 other departments and agencies of the United States.7.Commission
			 personnel(a)Appointment and
			 compensation of staff(1)In
			 GeneralSubject to rules
			 prescribed by the Commission, the Chair may appoint and fix the pay of the
			 executive director and other personnel as the Chair considers
			 appropriate.(2)Applicability of
			 civil service lawsThe staff
			 of the Commission may be appointed without regard to the provisions of title 5,
			 United States Code, governing appointments in the competitive service, and may
			 be paid without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of that title relating to classification and General Schedule pay
			 rates, except that an individual so appointed may not receive pay in excess of
			 level V of the Executive Schedule.(b)ConsultantsThe Commission may procure temporary and
			 intermittent services under section 3109(b) of title 5, United States Code, but
			 at rates for individuals not to exceed the daily equivalent of the rate of pay
			 for a person occupying a position at level IV of the Executive Schedule.(c)Staff of federal
			 agenciesUpon request of the
			 Commission, the head of any Federal department or agency may detail, on a
			 reimbursable basis, any of the personnel of such department or agency to the
			 Commission to assist it in carrying out its duties under this Act.8.Termination(a)In
			 generalThe Commission shall
			 terminate on February 28, 2015.(b)Administrative
			 Activities before terminationThe Commission may use the period
			 between the submission of its report and its termination for the purpose of
			 concluding its activities, including providing testimony to committees of
			 Congress concerning its report.9.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act and such sums shall remain available until the date on which the Commission
			 terminates.